DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/15/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Allowable Subject Matter
Claims 1 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a print system controlling first and second print apparatuses by a print control apparatus, wherein the print control apparatus is configured such that, in response to obtaining a request from the second print apparatus for performing distributed printing of a print job being printed by the first print apparatus, the request having been generated by the second print apparatus based on a user operation performed on the second print apparatus, the print control apparatus generates a first distributed printing job for causing the first print apparatus to print a first portion in an unprinted 
Martin’091 shows performing distributed printing wherein the request for distributed printing occurs from the client computer. Martin’091 do not include all the detailed combined limitations included in the claim including a in response to obtaining a request from the second print apparatus for performing distributed printing of a print job being printed by the first print apparatus, the request having been generated by the second print apparatus based on a user operation performed on the second print apparatus, the print control apparatus generates a first distributed printing job for causing the first print apparatus to print a first portion in an unprinted portion of a print job and a second distributed printing job for causing the second print apparatus to print a second portion in the unprinted portion, therefore this claim is allowable.
Matsueda (US 2007/0133047 A1) shows in paragraph [0085] divides an original job into a job related to a portion printed before interruption, and a job related to a portion left unprinted because of interruption. Matsueda do not include all the detailed combined limitations included in the claim including a in response to obtaining a request from the second print apparatus for performing distributed printing of a print job being printed by 

Claims 2-6 depend on allowable claims therefore are also allowed.
Claims 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a print control apparatus controlling a first print apparatus and a second print apparatus, the print control apparatus comprising:3 of 10Application No. 16/877,075 Amendment "A" dated July 15, 2021Reply to Non-Final Office Action dated April 15, 2021an obtaining section configured to obtain a distributed printing request from the second print apparatus, the distributed printing request having been generated by the second print apparatus based on a user operation performed on the 
Martin’091 shows performing distributed printing wherein the request for distributed printing occurs from the client computer. Martin’091 do not include all the detailed combined limitations included in the claim including a the print control apparatus comprising:3 of 10Application No. 16/877,075 Amendment "A" dated July 15, 2021Reply to Non-Final Office Action dated April 15, 2021an obtaining section configured to obtain a distributed printing request from the second print apparatus, the distributed printing request having been generated by the second print apparatus based on a user operation performed on the second print apparatus, the distributed printing request being for performing distributed printing of a print job being printed by the first print apparatus; and a controller configured to, in response to obtaining the distributed printing request, generate a first distributed printing job for causing the first print apparatus to print a first portion of an unprinted portion of the print job and a second distributed printing job for causing the second print apparatus to print a second portion of the unprinted portion, therefore this claim is allowable.  

Matsueda (US 2007/0133047 A1) shows in paragraph [0085] divides an original job into a job related to a portion printed before interruption, and a job related to a portion left unprinted because of interruption. Matsueda do not include all the detailed combined limitations included in the claim including a the print control apparatus comprising:3 of 10Application No. 16/877,075 Amendment "A" dated July 15, 2021Reply to Non-Final Office Action dated April 15, 2021an obtaining section configured to obtain a distributed printing request from the second print apparatus, the distributed printing request having been generated by the second print apparatus based on a user operation performed on the second print apparatus, the distributed printing request being for performing distributed printing of a print job being printed by the first print apparatus; and a controller configured to, in response to obtaining the distributed printing request, generate a first distributed printing job for causing the first print apparatus to print a first portion of an unprinted portion of the print job and a second distributed printing job for causing the second print apparatus to print a second portion of the unprinted portion, therefore this claim is allowable.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.